Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, entered October 21, 2003 in Seneca County [Dennis F. Bender, A.J.]) to annul the determination revoking petitioner’s parole.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding seeking to annul the determination revoking his parole because of his failure to complete a drug treatment program at the Willard Drug Treatment Campus (Willard). We conclude that the determination that petitioner violated a condition of his parole is supported by substantial evidence (see People ex rel. Fryer v Beaver, 292 AD2d 876 [2002]). Petitioner does not dispute that he failed to complete the Willard program, or that such completion was a condition of his parole. We reject the contention of petitioner that his failure to complete the program should be excused because it was due to Willard’s inappropriate medical treatment of his bipolar disorder. The evidence at the final parole revocation hearing establishes that the bipolar disorder did not preclude petitioner from successfully completing the program and, moreover, petitioner refused medication to treat that disorder on at least one occasion. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Gorski and Hayes, JJ.